Citation Nr: 0024616	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage to the left lower extremity 
as a result of surgical treatment by the Department of 
Veterans Affairs in April 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from January 1992 to June 1992 and from 
January 1995 to June 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
June 1998.  A statement of the case was issued in August 
1998.  The veteran filed a substantive appeal in August 1998.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.

2.  There is no medical evidence that VA surgical treatment 
in April 1997 involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, or that the proximate cause of additional disability 
was an event which was not reasonably foreseeable.  


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for nerve damage to the left lower 
extremity as a result of VA surgical treatment in April 1997 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  A Report of Contact dated 
October 29, 1997, documents a telephone communication in 
which a veteran's service organization informed the RO that 
the veteran wished to advance a claim for benefits under 38 
U.S.C.A. § 1151 based on surgery performed at a VA facility 
in April 1997. 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the initial disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Those amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim after October 1, 1997, the amendments apply 
to his appeal.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board finds 
that questions as to whether the VA surgical treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or that the 
proximate cause of additional disability was an event not 
reasonably foreseeable, are matters requiring medical 
expertise.  In other words, medical evidence is required with 
regard to these statutory requirements for claims filed after 
October 1, 1997.  

The record discloses that, after sustaining injuries in a 
motor vehicle accident, the veteran underwent cervical spine 
surgery at a VA Medical Center in April 1997.  The procedures 
performed were C5-6 corpectomy and C4-5, C5-6, and C6-7 
discectomy, with left iliac bone graft and Orion plane, C4-7.  
After the operation, the veteran complained of left lower 
extremity symptomatology, including burning and paresthesia.  
In September 1997, at a VA physical medicine service, the 
assessment was meralgia paresthetica, and a finding was made 
that the veteran's symptoms appeared to be due to a permanent 
injury to the left lateral femoral nerve.  

At a VA neurological examination in February 1998, the 
diagnosis was left lateral femoral cutaneous neuralgia due to 
entrapment from a bone graft scar at the left iliac crest.  
The diagnosis was confirmed by an electromyogram and nerve 
conduction studies.  In May 1998, a VA neurosurgeon, who 
reviewed the veteran's medical records, reported that 
postoperative meralgia paresthetica is a common complication 
of iliac crest bone grafting.  

Based on the foregoing medical information, the Board finds 
that neurological disability of the left lower extremity was 
a result of VA surgery in April 1997.  However, the inquiry 
does not end there.  As noted above, to well ground the claim 
under the current version of 38 U.S.C.A. § 1151, there must 
be medical evidence that the VA surgical treatment involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar fault, or that the proximate cause of 
the additional disability was an event not reasonably 
foreseeable.  Such evidence is lacking in this case; the 
claims file does not include any medical evidence that any of 
the required criteria have been met.  The claim is, 
therefore, not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a); Grottveit.  The veteran's 
statement of his belief that the VA surgeon in April 1997 was 
negligent does not by itself serve to make his claim well 
grounded because he is not qualified to offer an opinion on 
this question requiring medical expertise and judgment.  
Espiritu.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for nerve damage to the left lower extremity as a result of 
VA surgical treatment in April 1997.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  

Although the Board considered and decided the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage to the left lower extremity 
as a result of VA surgery on the basis of whether the claim 
is well grounded, the appellant has not been prejudiced by 
the Board's decision because, in deciding the claim on the 
merits, the RO accorded the claimant greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-4 (1993).  To remand 
this case to the RO for consideration of whether the claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

